     Case 2:20-cv-01569-JAM-JDP Document 20 Filed 11/25/20 Page 1 of 7


1

2

3

4

5                          UNITED STATES DISTRICT COURT

6                         EASTERN DISTRICT OF CALIFORNIA

7

8        SAN JOAQUIN GENERAL HOSPITAL,     No.   2:20-cv-01569-JAM-JDP
9                    Plaintiff,
10           v.                            ORDER GRANTING PLAINTIFF’S
                                           MOTION FOR REMAND AND DENYING
11       BLUE CROSS OF CALIFORNIA, and     DEFENDANT’S MOTION TO DISMISS
         DOES 1 through 25, inclusive,
12
                     Defendants.
13

14           This matter is before the Court on San Joaquin General

15   Hospital’s (“Plaintiff”) Motion to Remand, Mot. to Remand, ECF

16   No. 5, and Blue Cross of California’s (“Defendant”) Motion to

17   Dismiss, Mot. to Dismiss, ECF No. 6.        Defendant filed an

18   opposition to Plaintiff’s Motion to Remand, Def.’s Opp’n, ECF No.

19   10, to which Plaintiff replied, Pl.’s Reply, ECF No. 14.

20   Plaintiff filed an opposition to Defendant’s Motion to Dismiss,

21   Pl.’s Opp’n, ECF No. 11, to which Defendant replied, Def.’s

22   Reply, ECF No. 15.     After consideration of the parties’ written

23   arguments on the motions and relevant legal authority, the Court

24   GRANTS Plaintiff’s Motion to Remand and DENIES Defendant’s Motion

25   to Dismiss.1

26
27   1 This motion was determined to be suitable for decision without
     oral argument. E.D. Cal. L.R. 230(g). The hearing was
28   scheduled for November 10, 2020.
                                      1
     Case 2:20-cv-01569-JAM-JDP Document 20 Filed 11/25/20 Page 2 of 7


1            I.    FACTUAL ALLEGATIONS AND PROCEDURAL BACKGROUND

2      Plaintiff alleges that, beginning March 2018, it rendered

3    services to numerous patients who were members of a health plan

4    sponsored, administered, and/or financed by Defendant.              Compl.

5    ¶ 7, ECF No. 1-A.     Plaintiff claims it contacted Defendant to

6    verify its responsibility for the costs associated with the

7    services rendered.     Compl. ¶ 8.      In response, Defendant confirmed

8    it was the payor and authorized Plaintiff to perform the

9    services.    Compl. ¶¶ 9-11.    When Plaintiff submitted a bill for

10   those services, Defendant only partially paid.         Compl. ¶¶ 13-14.

11   Plaintiff then brought this action for breach of implied-in-fact

12   contract, quantum meruit, and breach of oral contract in the San

13   Joaquin Superior Court to recover the full amount.          See

14   generally, Compl.     Defendant removed the case to federal court

15   based on federal question jurisdiction, claiming Plaintiff’s

16   state-law claims were completely preempted under the Employee

17   Retirement Income Security Act (“ERISA”).         See Notice of Removal

18   at 3, ECF No. 1.     Plaintiff now seeks remand back to state court

19   and Defendant moves to dismiss the case.         Mot. to Remand; Mot. to

20   Dismiss.
21

22                                 II.    OPINION

23        A.      Legal Standard

24        Under 28 U.S.C. § 1441, a defendant may remove a civil

25   action from state to federal court if there is subject matter

26   jurisdiction over the case.         See City of Chicago v. Int’l Coll.
27   of Surgeons, 522 U.S. 156, 163 (1997).         Courts strictly construe

28   the removal statute against removal and federal jurisdiction
                                            2
     Case 2:20-cv-01569-JAM-JDP Document 20 Filed 11/25/20 Page 3 of 7


1    must be rejected if there is any doubt as to the right of

2    removal.     Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir.

3    1992).      The party seeking removal bears the burden of

4    establishing jurisdiction.      Emrich v. Touche Ross & Co., 846

5    F.2d 1190, 1195 (9th Cir. 1988).

6           B.    Analysis

7           Federal question jurisdiction generally exists when a

8    federal question is presented on the face of a plaintiff’s well-

9    pleaded complaint.      Caterpillar Inc. v. Williams, 482 U.S. 386,

10   392 (1987).      However, when a federal statute, such as ERISA,

11   completely preempts the state-law cause of action “that

12   complaint is converted from an ordinary state common law

13   complaint into one stating a federal claim for purposes of the

14   well-pleaded complaint rule.”       Marin Gen. Hosp. v. Modesto &

15   Empire Traction Co., 581 F.3d 941, 945 (9th Cir. 2009) (internal

16   quotation marks and citation omitted).        Under the Supreme

17   Court’s decision in Davila, a state-law cause of action is

18   completely pre-empted by ERISA if (1) the claim, at some point

19   in time, could have been brought under ERISA § 502(a)(1)(B) and

20   (2) where there is no other independent legal duty that is
21   implicated by a defendant’s actions.        Aetna Health Inc. v.

22   Davila, 542 U.S. 200, 210 (2004).

23          The Court finds Marin instructive.      In that case, a

24   hospital allegedly phoned the administrator of an ERISA plan to

25   confirm a prospective patient had insurance.         Marin, 581 F.3d at

26   943.   The hospital claimed the administrator orally verified the
27   patient’s coverage, authorized treatment, and agreed to cover

28   90% of the patient’s medical expenses.        Id.   When the hospital
                                           3
     Case 2:20-cv-01569-JAM-JDP Document 20 Filed 11/25/20 Page 4 of 7


1    billed the plan for the services, the plan only partially paid.

2    Id.   The hospital then filed suit in California state court

3    alleging breach of an implied contract, breach of an oral

4    contract, negligent misrepresentation, quantum meruit, and

5    estoppel.   Id.    The defendant removed the suit to federal court

6    on the ground that ERISA completely preempted the hospital’s

7    claims, and the hospital moved to remand.         Id.

8                1.     Davila’s First Prong

9          Applying Davila, the Ninth Circuit held that the hospital’s

10   state-law claims had not been completely preempted, making

11   removal improper.      Id.   In so holding, the Court found that the

12   first prong of Davila was not satisfied, as the hospital’s

13   claims could not have been brought under § 502(a)(1)(B) of

14   ERISA.   Id. at 947.    The Court reasoned that because the

15   hospital was alleging it was owed additional payments under a

16   contract formed between itself and the administrator, it was not

17   a breach that their patients could assert through the ERISA

18   plans.   See id. at 948.     In contrast with Davila, where the

19   patients complained “only about denials of coverage promised

20   under the terms of [their] ERISA-regulated employee benefit
21   plans,” Davila, 542 U.S. at 211, the hospital in Marin was

22   complaining about a denial of payment promised under the terms

23   of its own non-ERISA agreement with the administrator.              Marin,

24   581 F.3d at 947.

25         Similarly, here, Plaintiff is not claiming it is owed

26   additional payments from Defendant based on the patients’ ERISA
27   plans.   See generally Compl.; see also Pl.’s Mot. at 11.

28   Instead, Plaintiff is claiming it is owed this money because of
                                           4
     Case 2:20-cv-01569-JAM-JDP Document 20 Filed 11/25/20 Page 5 of 7


1    an alleged separate contract formed between itself and

2    Defendant.   See generally Compl.         Like in Marin, the patients

3    could not assert this claim as “the patients simply are not

4    parties to the provider agreements between the [hospital] and

5    Blue Cross.”    Marin, 581 F.3d at 948 (internal quotation marks

6    and citation omitted).     Because the patients themselves could

7    not bring this claim under ERISA, neither could Plaintiff as an

8    assignee of the patients’ rights.         See Blue Cross of Cal. v.

9    Anesthesia Care Assocs. Med. Grp., Inc., 187 F.3d 1045, 1051

10   (9th Cir. 1999) (“[P]rovider-assignee stands in the shoes of the

11   beneficiary, [and hence] has standing to sue under

12   § 502(a)(1)(B) to recover benefits due under the plan.”).

13        Defendants argue that because Plaintiff could have sought

14   additional payments as an assignee of benefits under the ERISA

15   plans, the first Davila prong is satisfied.         Def.’s Mot. at 14.

16   However, the Marin Court rejected this same argument.           See

17   Marin, 581 F.3d at 948-49.      The Ninth Circuit found that, while

18   the hospital may have had a claim under ERISA, that did not

19   preclude it from bringing “some other suit against Blue Cross

20   based on some other legal obligation.”         Id. at 948.
21        Here, Plaintiff pled a breach of contract and quantum

22   meruit claim arising from interactions between itself and

23   Defendant.   See Compl. ¶¶ 16-38.         As in Marin, Plaintiff is not

24   suing based on any assignment from the patients of their rights

25   under ERISA, but rather on its own right pursuant to an

26   independent obligation.      Pl.’s Mot. at 11.     Thus, Plaintiff’s
27   “state-law claims based on its alleged [contract] were not

28   brought, and could not have been brought, under § 502(a)(1)(B),”
                                           5
     Case 2:20-cv-01569-JAM-JDP Document 20 Filed 11/25/20 Page 6 of 7


1    and the first prong of Davila is not satisfied.          Marin, 581 F.3d

2    at 949.

3               2.    Davila’s Second Prong

4         The Court in Marin also found the second Davila prong was

5    not met because the alleged contract imposed an independent

6    legal duty on the defendants to pay the hospital.          Id.      The

7    Court noted that the state-law claims were not based on an

8    obligation under an ERISA plan and would exist regardless of the

9    plans.    Id. at 950.   As such, they were based on independent

10   legal duties within the meaning of Davila.         Id.

11        Like in Marin, Plaintiff has alleged a contract was formed

12   between itself and Defendant.       Compl. ¶¶ 17-38.     Such a contract

13   would create a claim for payment from Defendant regardless of

14   the ERISA plans.    Defendant tries to distinguish Marin by

15   arguing that the claims administrators in Marin, unlike in this

16   case, agreed to pay a specific amount.         Def.’s Opp’n at 18.

17   Thus, Defendant argues Plaintiff “cannot dispute that Blue

18   Cross’ payment of claims for medical services rests entirely on

19   the plans.”     Def.’s Opp’n at 21.       The Court disagrees.      Lack of

20   an agreement to pay a specific amount, does not mean Plaintiff’s
21   only claim for payment is under the ERISA plans.          See San

22   Joaquin Gen. Hosp. v. United Healthcare Ins. Co., No.

23   216CV01904KJMEFB, 2017 WL 1093835, at *3 (E.D. Cal. Mar. 23,

24   2017)(denying defendant’s motion to dismiss plaintiff’s oral and

25   implied-in-fact contract claims despite lack of agreement on

26   price because the court can fill in such a gap).          Plaintiff has
27   alleged it is entitled to full reimbursement from Defendant

28   because of an implied-in-fact contract, oral contract, and
                                           6
     Case 2:20-cv-01569-JAM-JDP Document 20 Filed 11/25/20 Page 7 of 7


1    quantum meruit, not because the ERISA plans so require.             See

2    generally Compl.     While the lack of specificity regarding price

3    may affect the merits of Plaintiff’s claims, it “does not change

4    the fact that those theories, as pleaded, do not implicate any

5    duty under ERISA.”     Alta L.A. Hosps., Inc. v. Blue Cross of

6    Cal., No. 217CV03611ODWMRWX, 2017 WL 3671156, at *3 (C.D. Cal.

7    Aug. 24, 2017).    Because Plaintiff’s state-law claims do not

8    derive from an obligation under ERISA, they are based on

9    independent legal duties within the meaning of Davila.              See

10   Marin, 581 F.3d at 950.      As such, prong two of Davila is not

11   satisfied.

12        Because Plaintiff’s state-law claims could not have been

13   brought under ERISA § 502(a)(1)(B), and are based on independent

14   legal duties, they are not completely preempted.          See Davila,

15   542 U.S. at 210.     Accordingly, removal was improper, and this

16   case is remanded back to state court.

17

18                                III.   ORDER

19        For the reasons set forth above, the Court GRANTS

20   Plaintiff’s Motion to Remand and REMANDS this case to the San
21   Joaquin Superior Court.      The Court DENIES AS MOOT Defendant’s

22   Motion to Dismiss.

23        IT IS SO ORDERED.

24   Dated:   November 24, 2020

25

26
27

28
                                           7
